DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/01/2021.
2.	The instant application is a national stage entry of PCT/GB2017/053603, International Filing Date: 11/29/2017, claiming priority from provisional application 62471338, filed 03/14/2017, claims foreign priority to 1620450.5, filed 12/01/2016 in United Kingdom.
3.	In the claim listing of 1/21/20 claims 74-88 are pending in this application and are under prosecution. Claims 1-73 have been canceled. New claims 74-88 are added. No new matter has been introduced by the addition of new claims because applicant has identified the support in the instant specification (Remarks, 1/21/20, pg. 5).

Election/Restrictions
4.	Applicant’s election of claims 74-85 of Group I invention in the reply filed on 2/01/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 86-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/21.
6.	Claims 74-85 are under prosecution.

Priority
7.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/31/19.

Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on 10/16/19 and 2/1/21 (total of 3) are being considered by the examiner. All the references cited therein have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
9.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
	The nucleic acid sequences present in instant figures 17B, 22-26, 33, 35 and 37 (i.e., Drawings) are not been identified by SEQ ID NOS. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	The nucleic acid sequence listing (total of 46 sequences) filed on 5/31/19 has been accepted by the office on 6/5/19.

Drawings-Objected
10.	 As discussed above in section 9, the drawings are objected to because nucleic acid sequences present in figures 17B, 22-26, 33, 35 and 37 (i.e., Drawings) are not identified by SEQ ID NOS.  
	Applicant is suggested to follow the guidance listed in section 9 to remedy the deficiencies. 
The objection to the drawings will not be held in abeyance.

Specification
11.	If applicant want to amend the specification to include SEQ ID NOS associated with figures 17B, 22-26, 33, 35 and 37 in their respective figure legend, suggested to follow the guidance listed in section 9.
Claim Rejections - 35 USC § 112(a)
Scope of enablement rejection
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 74-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification is enabled for “A method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising: (i) providing a first polynucleotide analyte and a second polynucleotide analyte; (ii) causing the second polynucleotide analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first polynucleotide analyte with respect to the nanopore; (iii) obtaining measurements of the second polynucleotide analyte that has bound to the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the measurements are indicative of one or more characteristics of the second polynucleotide analyte; and (iv) characterizing the second polynucleotide not enabled for “A method for determining a characteristic of an analyte using a nanopore, the method comprising: (i) providing a first analyte and a second analyte; (ii) causing the second analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first analyte with respect to the nanopore; (iii) obtaining measurements of the second analyte that has bound to the nanopore while moving the second analyte with respect to the nanopore, wherein the measurements are indicative of one or more characteristics of the second analyte; and (iv) characterizing the second analyte based on the measurements obtained in step (iii) of claim 74 and enabled  for “A method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising: (i) providing a first polynucleotide analyte and a second polynucleotide analyte; (ii) causing the second polynucleotide analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first polynucleotide analyte with respect to the nanopore; (iii) obtaining measurements of the second polynucleotide analyte that has bound to the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the measurements are indicative of one or more characteristics of the second polynucleotide analyte; and (iv) characterizing the second polynucleotide analyte based on the measurements obtained in step (iii) wherein the first and second polynucleotide analytes are a pair of non-covalently bound molecules, and step (ii) further comprises contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair through the nanopore, wherein a binding site on a second member of the pair is exposed during translocation of the not enabled for “A method for determining a characteristic of an analyte using a nanopore, the method comprising: (i) providing a first analyte and a second analyte; (ii) causing the second analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first analyte with respect to the nanopore; (iii) obtaining measurements of the second analyte that has bound to the nanopore while moving the second analyte with respect to the nanopore, wherein the measurements are indicative of one or more characteristics of the second analyte; and (iv) characterizing the second analyte based on the measurements obtained in step (iii) wherein the first and second analytes are a pair of non-covalently bound molecules, and step (ii) further comprises contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair through the nanopore, wherein a binding site on a second member of the pair is exposed during translocation of the first member through the nanopore, and wherein the binding site reversibly binds to a tag that is present on the nanopore” of claim 79 for the following reasons.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the 
The breadth of the claims:
Claims 74 and 79 are drawn to generic analytes. The instant specification does not provide a limiting definition for “an analyte”. The artisan would recognize that analyte encompass a large genus of analytes including acidic, basic, neutral proteins, different types of lipids, carbohydrates, or any type of natural or synthetic polymers further comprising monomer units. 
The nature of the invention:
 	The invention is drawn to a method for determining the characteristic of analytes using a nanopore and translocating the first and second analytes through the nanopore to determine the characteristic of analyte.
The state of the prior art:
The step of characterizing the polynucleotide strand which is negatively charged and characterizing the polynucleotide using the solid state nanopore or biological nanopore is well known in the art before the effective filing date of the claimed invention 
 (Akeson et al US 6,465,193 issued Oct. 15, 2002; Fig. 7 and column 15, lines 48-67 and column 16, lines 1-24, cited in the IDS of 2/1/21). Furthermore, the nucleic acid construct or synthetic construct or oligonucleotide comprising target polynucleotide having a target portion, and sequencing the target nucleic acid using the synthetic, solid state or biological nanopore (e.g., hemolysin) was also known in the art before the 
However, the step of analyzing any types of analytes (e.g., proteins or non-nucleic acid analytes as discussed above) other than the polynucleotide analytes is not well established before the effective filing date of the claimed invention.
The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it requires the selection of proper combination of the type of nanopore, knowledge in the field of molecular biology, the formation of secondary structure formation within the polynucleotide as it translocates thorough the nanopore, device, instruments, software, data capture and analysis, optimization of combination of nanopores and the type of nucleic acids require high level of skills.
	 The level of predictability in the art:
The level of predictability of accuracy of the sequence information using the nanopore for polynucleotide is known. Also characterizing polynucleotide comprising very long homopolymeric section or any repeats of nucleotides is difficult to determine. 
The amount of direction provided by the inventor and the existence of working Examples:
	The instant specification in does provide examples of sequencing double stranded nucleic and single stranded nucleic acids. However the instant specification does not provide any guidance for sequencing non-nucleic acid analytes using nanopore. 

The Quantity of Experimentation needed to make or use of the invention:
The quantity of experimentation in this area is enormous because the instant specification does not provide any other guidance with generic analytes. Therefore the artisan would recognize that the quantity of experimentation in this area is extremely large in view of the large amount of optimization is needed to select nanopore type and the large genus of generic analytes. This would require undue experimentation with each of the many intervening steps not providing any guarantee of success in the succeeding steps.
Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that it is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification is enabled for “A is enabled for “A method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising: (i) providing a first polynucleotide analyte and a second polynucleotide analyte; (ii) causing the second polynucleotide analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first polynucleotide analyte with respect to the nanopore; (iii) obtaining measurements of the second polynucleotide analyte that has bound to the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the measurements are indicative of one or more characteristics of the second polynucleotide analyte; and (iv) characterizing the second polynucleotide analyte based on the measurements obtained in step (iii) wherein the first and second polynucleotide analytes are a pair of non-covalently bound molecules, and step (ii) further comprises contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair through the nanopore, wherein a binding site on a second member of the pair is exposed during 
14.	Claims 75-78 and 80-85 are rejected under 35 U.S.C. 112 (a) because they are dependent from claims 74 and 79 respectively and include all of their limitations.

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 74-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al (WO 2012/164270 published Dec. 6, 2012). The citation of Clarke in this office action is from US 10,246,741 issued Apr. 2, 2019, wherein the subject matter of which is directly derived from WO 2012/164270 and allowed claims of ‘741 patent are similar to instant independent claims 74 and 79 except for the analyte being polynucleotide.
Claim interpretation: The recitations of “wherein the measurements are indicative of one or more characteristics of the second analyte” is a passive step because it is the intended result of an active step of “obtaining measurements of the second analyte that has bound to the nanopore while moving the second analyte with respect to the nanopore”
	Also, the recitation of “characterizing the second analyte based on the measurements obtained in step (iii)” is also passive step because it is the intended result of an active step of “obtaining measurements of the second analyte that has bound to the nanopore while moving the second analyte with respect to the nanopore”.
	It is noted that ‘741 patent discloses a plurality of embodiments. Citations of ‘741 patent in this office action should not be construed as the only embodiments.
	Regarding instant claims 74, 77 and 78,  ‘741 patent discloses a method for detecting polynucleotides (i.e., analytes), comprising: (a) providing a membrane in which is present a nanopore that provides a channel through the membrane; (b) contacting the membrane, in an ionic solution, with polynucleotides, wherein following contact with the membrane the polynucleotides are tethered to the membrane via a tethering group; (c) applying a potential difference across the membrane and detecting a first polynucleotide using the nanopore, from among the polynucleotides tethered to the membrane; wherein the nanopore is a protein nanopore and the protein nanopore is derived from Msp or alpha hemolysin and (d) detecting a second polynucleotide, from among the polynucleotides tethered to the membrane, using the same nanopore, wherein the second polynucleotide is not the first polynucleotide, wherein the first polynucleotide and the second polynucleotide are detected based on ion flow through 
The combined teachings of ‘741 patent meet the limitations of steps ‘i’ to ‘iv’ of instant claim 74. The first and second polynucleotide analytes of ‘741 patent are the first and second analytes of instant claim 74 as recited in instant claims 77 and 78
Regarding claims 75 and 76, ‘741 patent discloses that the molecular adaptor directly facilitate detection of the analyte by mediating an interaction between the pore and the analyte and a tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore (‘741 patent, Fig. 18 and column 26, lines 33-36 and claim 13), which meets the limitation of the second analyte binds to a tag conjugated to the nanopore, wherein the second analyte binds to a tag conjugated to the nanopore and the tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore.
Regarding claim 79, it is noted that steps (i) to (iv) are similar to claim 74 except for the first and second analytes are a pair of non-covalently bound molecules, which is inherent to the double stranded DNA because one strand is complementary to the other strand as recited in instant claim 80. As discussed above while rejecting claim 74, ‘741 patent disclose steps (i) to (iv). With regard to the additional limitation of claim 79 of .

18.	Claims 74-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokoris et al (US 2014/0134618, cited in the previous office action).
	Regarding claims 74-78, Kokoris in figures 3 and 4 and paragraphs 0052-0056 teaches a method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising: (i) providing a first polynucleotide analyte (i.e., target molecule 2) and a second polynucleotide analyte (i.e., target molecule 3); (ii) causing the second polynucleotide analyte to bind to an outer rim of a nanopore external to the lumen of the nanopore during movement of the first polynucleotide analyte with respect to the nanopore; (iii) obtaining measurements of the second polynucleotide analyte that has bound to the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the measurements are indicative of one or more .

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

20.	Claims 74-80 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (WO 2012/164270 published Dec. 6, 2012). The citation of Clarke in this office action is from US 10,246,741 issued Apr. 2, 2019, wherein the subject matter of which is directly derived from WO 2012/164270 and allowed claims of ‘741 patent are similar to instant independent claims 74 and 79.
Claim interpretation: As discussed above in section 14.
The limitations of claims 74-80 being obvious over Clarke are discussed below.  
	Regarding instant claims 74, 77 and 78, ‘741 patent discloses a method for detecting polynucleotides (i.e., analytes), comprising: (a) providing a membrane in which is present a nanopore that provides a channel through the membrane; (b) contacting the membrane, in an ionic solution, with polynucleotides, wherein following contact with the membrane the polynucleotides are tethered to the membrane via a tethering group; (c) applying a potential difference across the membrane and detecting a first polynucleotide using the nanopore, from among the polynucleotides tethered to the membrane; wherein the nanopore is a protein nanopore and the protein nanopore is derived from Msp or alpha hemolysin and (d) detecting a second polynucleotide, from among the polynucleotides tethered to the membrane, using the same nanopore, wherein the second polynucleotide is not the first polynucleotide, wherein the first polynucleotide and the second polynucleotide are detected based on ion flow through the nanopore that is measured via an electrical means in the form of a current, wherein the second analyte to bind to an outer rim of a nanopore external to the lumen of the 
The combined teachings of ‘741 patent meet the limitations of steps ‘i’ to ‘iv’ of instant claim 74. The first and second polynucleotide analytes of ‘741 patent are the first and second analytes of instant claim 74 as recited in instant claims 77 and 78
Regarding claims 75 and 76, ‘741 patent discloses that the molecular adaptor directly facilitate detection of the analyte by mediating an interaction between the pore and the analyte and a tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore (‘741 patent, Fig. 18 and column 26, lines 33-36 and claim 13), which meets the limitation of the second analyte binds to a tag conjugated to the nanopore, wherein the second analyte binds to a tag conjugated to the nanopore and the tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore.
Regarding claims 79 and 80, it is noted that steps (i) to (iv) are similar to claim 74 except for the first and second analytes are a pair of non-covalently bound molecules, which is inherent to the double stranded DNA because one strand is complementary to the other strand as recited in instant claim 80. As discussed above while rejecting instant claim 74, claims ‘741 patent disclose steps (i) to (iv). With regard to the additional limitation of claim 79 of contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair 
The artisan would recognize that since the limitations of claims 74-80 are taught by ‘741 patent, their limitations are obvious over ‘741 patent.

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

22.	Claims 74-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,246,741. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant independent claims 74 and 79,  claims 1, 10-12 and 15 of  ‘741 patent disclose a method for detecting polynucleotides (i.e., analytes), comprising: (a) providing a membrane in which is present a nanopore that provides a channel through the membrane; (b) contacting the membrane, in an ionic solution, with polynucleotides, wherein following contact with the membrane the polynucleotides are tethered to the membrane via a tethering group; (c) applying a potential difference across the membrane and detecting a first polynucleotide using the nanopore, from among the polynucleotides tethered to the membrane; wherein the nanopore is a protein nanopore and the protein nanopore is derived from Msp or alpha hemolysin and (d) detecting a second polynucleotide, from among the polynucleotides tethered to the membrane, using the same nanopore, wherein the second polynucleotide is not the first polynucleotide, wherein the first polynucleotide and the second polynucleotide are detected based on ion flow through the nanopore that is measured via an electrical 
With regard to claim 79, it is noted that steps (i) to (iv) are similar to claim 74 except for the first and second analytes are a pair of non-covalently bound molecules, which is inherent to the double stranded DNA because one strand is complementary to the other strand as recited in instant claim 80. As discussed above while rejecting instant claim 74, claims ‘741 patent disclose steps (i) to (iv). 
With regard to the additional limitation of claim 79 of contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair through the nanopore, wherein a binding site on a second member of the pair is exposed during translocation of the first member through the nanopore, and wherein the binding site reversibly binds to a tag that is present on the nanopore, claims 13 and 14 of ‘741 patent discloses wherein the nanopore comprises a molecular adaptor that mediates interaction of the polynucleotide with the nanopore and wherein the nanopore is coupled to a polynucleotide binding protein. 
The artisan would recognize that polynucleotide binding protein promoting the translocation of the first member of the pair through the nanopore and the molecular adaptor in the nanopore meet the additional limitation of claims 79.
Regarding limitations of instant dependent claims 75-78 and 80, claims of ‘741 patent disclose their limitations and their subject matter is not patentably distinct. 
Conclusion
23.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634